Citation Nr: 0126797	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  94-05 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service-connection for a right shoulder 
disorder.  

2.  Entitlement to service-connection for a right hip 
disorder.  

3.  Entitlement to service-connection for fibromyalgia.  

4.  Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 40 percent disabling.  

5.  Entitlement to an increased evaluation for cervical 
strain, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


REMAND

The veteran had active duty from October 1981 to October 1984 
and from August 1990 to September 1991.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
several rating decisions of the Department of Veterans 
Affairs (VA) Regional Offices (RO).  

In September 1993 the New Orleans, Louisiana, RO denied 
service-connection for a right hip disorder and a bilateral 
shoulder disorder.  In January 1994 increased evaluations for 
lumbosacral strain and cervical strain were denied.  The 
Board remanded these issues in December 1996.  It was noted 
that the New Orleans, Louisiana, RO characterized the 
veteran's claim as service-connection for a bilateral 
shoulder disability.  However, several statements from the 
veteran indicated that he was requesting service-connection 
solely for a right shoulder disability.  (Later the veteran 
makes another claim of service-connection for left shoulder).  
The evaluation for lumbosacral strain was increased to 40 
percent, the evaluation for cervical strain was increased to 
20 percent and service-connection for fibromyalgia was denied 
in a December 1997 rating decision.  

The Atlanta, Georgia, RO denied the veteran's claim for 
increased evaluations for lumbosacral strain and cervical 
strain and service-connection for a right hip disorder, a 
right shoulder disorder and fibromyalgia in a January 2001 
rating decision.  In his February 2001 VA Form 9 the veteran 
requested a hearing at a local VA regional office before a 
member of the Board.  This hearing was not scheduled.  A 
hearing on appeal will be granted if a veteran expresses a 
desire to appear in person.  See 38 C.F.R. §§ 20.700(a), 
20.703, 20.704, 20.705 (2001).  Because the Board may not 
proceed with an adjudication of the veteran's claim without 
affording him an opportunity to present testimony at the 
requested hearing, a remand is required.  See 38 U.S.C.A. § 
7107(b) (West 1991 & Supp. 2001); 38 C.F.R. § 20.700(a) 
(2001).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
personal hearing before a Member of the 
Board sitting in Atlanta, Georgia, at the 
earliest possible opportunity.  A copy of 
the notice to the veteran and his 
representative of the scheduling of the 
hearing should be placed in the record.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

